Exhibit 10.49

AMENDMENT NO. 1

TO THE

INVESTMENT AGREEMENT

This Amendment No. 1, dated as of June 10, 2008 (this “Amendment”), among MF
Global Ltd., a Bermuda exempted company (the “Company”), and J.C. Flowers II
L.P. (the “Investor”), amends the Investment Agreement (the “Investment
Agreement”), dated as of May 20, 2008, between the Company and the Investor.
Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to them in the Investment Agreement.

WHEREAS, Section 5.3 of the Investment Agreement permits the Investment
Agreement to be amended by a written agreement executed by the Company and the
Investor; and

WHEREAS, the Company and the Investor desire to amend the Investment Agreement
to reflect certain agreements reached between them.

NOW, THEREFORE, in consideration of the premises, and of the mutual
representations, warranties, covenants and agreements contained in this
Amendment and the Investment Agreement, the parties hereto hereby agree as
follows:

1. Amendment and Restatement of Recital B. Recital B of the Investment Agreement
is hereby amended and restated to read in its entirety as follows:

“B. The Issuances. The Company currently intends (i) to issue and sell an amount
of a series of its preference shares having the designation, powers, preferences
and rights set forth in a certificate of designations in the form attached as
Annex B (the “Certificate of Designations” and such series of preference shares,
the “Series A Shares”) or other securities in one or more private placements
and/or public offerings and (ii) to issue and sell to the Investor, and the
Investor intends to purchase from the Company, a number (the “Actual Number”) of
Series A Shares equal to (x) the maximum number of Series A Shares specified in
Annex A (the “Maximum Number”) minus (y) such number of Series A Shares, if any,
plus such number of other securities, if any, as may be issued and sold in any
offerings of the kind referenced in clause (i) above; provided that the Actual
Number shall not be less than the minimum number specified in Annex A (the
“Minimum Number”) and provided, further, that the number of any securities other
than Series A Shares shall be calculated for this purpose by dividing the
aggregate purchase price of such securities sold by the Company by $100. For
purposes of this Agreement, the term “Transaction Documents” refers collectively
to this Agreement, the Registration Agreement (as hereinafter defined) and the
Certificate of Designations, in each case as amended, modified or supplemented
from time to time in accordance with their respective terms.”

 



--------------------------------------------------------------------------------

        2. Amendment and Restatement of Section 1.1. Section 1.1 (Other
Offerings) of the Investment Agreement is hereby amended and restated to read in
its entirety as follows:

“1.1 Other Offerings. The Company has the right to issue and sell Series A
Shares or other securities in one or more private placements and/or public
offerings from time to time and at any time after the date hereof but before the
Closing Date on such terms and conditions as it shall determine in its sole
discretion (each such transaction, an “Offering”); provided that the terms and
conditions of any Offering taken as a whole shall not be more favorable to the
purchasers than those relating to the Purchase (as defined below) and the
aggregate number of Series A Shares issued in such Offerings and the Purchased
Securities shall not be greater than 7,500,000. In addition, each Offering,
other than an Offering of Series A Shares, shall be subject to Section 3.11 as
applicable.”

        3. Amendment of Section 1.3(e)(iv). Section 1.3(e)(iv) of the Investment
Agreement is hereby amended by adding to the end of Section 1.3(e)(iv) the
following:

“It is understood and agreed that the Company may engage in one or more of the
transactions referenced in this Section 1.3(e)(iv), and that the Company shall
not be deemed to be in breach of its representations, warranties or agreements
set forth in Sections 2.2(b), (i) or (j) or Section 3.9, as of the Closing or
any other time, by reason of engaging or proposing to engage in any such
transactions, including by reason of the authorization or issuance of any
additional equity or other securities, the incurrence of any indebtedness or the
execution and delivery of any agreements in connection therewith that are not
specifically referenced in those Sections or in the Schedules to this
Agreement.”

        4. Amendment and Restatement of Section 3.9. Section 3.9 (Conduct of
Business) of the Investment Agreement is hereby amended and restated to read in
its entirety as follows:

“3.9 Conduct of Business. Prior to the earlier of the Closing Date and the
termination of this Agreement pursuant to Section 5.2 (the “Pre-Closing
Period”), unless the Investor shall otherwise consent (such consent not to be
unreasonably withheld, delayed or conditioned), the Company shall, and shall
cause its subsidiaries to, use commercially reasonable efforts to carry on its
business in the ordinary course of business and use reasonable best efforts to
maintain and preserve its and such subsidiaries’ business (including its
organization, assets, properties, goodwill and insurance coverage) and preserve
its business relationships; provided that nothing in this sentence shall limit
or require any actions that the board of directors of the Company may, in good
faith, determine to be inconsistent with their duties or the Company’s
obligations under applicable law or imposed by any Regulatory Entity. During the
Pre-Closing Period, (i) the Company shall not merge or consolidate into, or
sell, transfer or lease all or substantially all of its property or assets to,
any other party unless the

 

-2-



--------------------------------------------------------------------------------

successor, transferee or lessee party, as the case may be (if not the Company),
expressly assumes the due and punctual performance and observance of each and
every covenant and condition of this Agreement to be performed and observed by
the Company, (ii) the Company shall not declare or pay any dividend or
distribution on the Common Stock and (iii) if the Company takes any action that
would require any antidilution adjustment to be made under the Certificate of
Designations as if issued on the date of this Agreement, the Company shall make
appropriate adjustments such that the Investor will receive the benefit of such
transaction as if the Purchased Securities had been outstanding as of the date
of such action. It is understood and agreed that this Section 3.9 does not limit
or otherwise apply to any financing referenced in Section 1.3(e)(iv), including
any such financing in the form of a rights offering.”

        5. Investment Agreement in Effect. Except as hereby amended, the
Investment Agreement shall remain in full force and effect. In the event of any
conflict or inconsistency between the provisions of this Amendment and the
provisions of the Investment Agreement, the provisions of this Amendment shall
control.

        6. References. All references to “Agreement” or “Investment Agreement”
contained in the Investment Agreement shall be deemed to be references to the
Investment Agreement, as amended by this Amendment.

        7. Incorporation. Article V of Investment Agreement is hereby
incorporated by reference into this Amendment as if set forth in its entirety
herein.

[Signature Page Follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

MF GLOBAL LTD.  

By:

  /s/ Jacqueline Giammarco       Name:  Jacqueline Giammarco  
Title:    Assistant General Counsel   J.C. FLOWERS II L.P.

By:

 

JCF Associates II L.P., its General Partner

By:

 

JCF Associates II Ltd., its General Partner

By:

  /s/ David Schamis      

Name:  David Schamis

 

Title:    Managing Director

 